DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objections
Applicant’s arguments, filed 07/29/2022, with respect to the objection of Claims 2 and 14 have been fully considered and are persuasive. The objection of Claims 2 and 14 has been withdrawn. 
Drawings
Applicant’s arguments, filed 07/29/2022, with respect to the objections to the drawings have been fully considered. These arguments recite “reference numbers 201, 202, 203, 204, 205, 206, 207, 400, 401, 402, 403, 404, 405, 501, 502, and 503 have been included in the specification in the appropriate places as originally presented”. However, upon careful examination, the Examiner still does not see where reference number 400 has been included in the specification. All other reference numbers claimed to have been added have been confirmed as added. Until reference number 400 has been included in the specification the objection to the drawings must remain.
35 U.S.C. §. 112(b)
Applicant’s arguments, see pages 10-11, filed 07/29/2022, with respect to the rejection of Claims 1-20 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of Claims 1-20 under 35 U.S.C. § 112(b) has been withdrawn. 
35 U.S.C. §. 103
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of Claim 1 under 35 U.S.C. § 103, the applicant has argued that Torres, Hamilton and/or Baker in view of Heldman and/or Par does not teach or suggest "suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment", as recited in exemplary claim 1. The examiner respectfully disagrees, and believes that Heldman does indeed teach this iterative step. See the “Claim Rejections - 35 USC § 103” section below.

Drawings
The drawings were received on 03/29/2022. These drawings are Figs. 2-5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation “wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the game according to a condition of the user preventing access to the treatment with current display parameters of the device”. However, the specification does not disclose how this is done. The closest the specification gets to describing this limitation is in paragraph [0042], which recites “It is noted that the agenda embodiment prevents the patient from not being able to do the serious games he/she's been told to do if his schedule does not allow him/her…”. This sentence itself is unclear, as it is unclear how a patient can be prevented from not being able to do a serious game. There is no other paragraph or drawing in the disclosure that convincingly shows that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed limitation “wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the game according to a condition of the user preventing access to the treatment with current display parameters of the device”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the game according to a condition of the user preventing access to the treatment with current display parameters of the device”. This limitation is written in such a way that the intended meaning is cannot be understood. It is unclear if the applicant is trying to say “wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the game when the user is in such a condition that access to treatment is not possible”, “wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the game wherein the modifying and controlling prevents access to the treatment because the user has a certain condition”, “wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the game which allows access to the treatment because the current display parameters of the device prevent access to the treatment because of a condition of the user”, or something completely different. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the game which allows access to the treatment because the current display parameters of the device prevent access to the treatment”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, II et al (US 2018/0360371 Al, hereinafter Hamilton) in view of Heldman et al (US 11,367,519 Bl, hereinafter Heldman).
Regarding Claim 1, Hamilton discloses a computer-implemented Parkinson's disease treatment method, the method comprising: 
administering a game to a user (“subject is given objects, toys, etc., and told to perform a task requiring fine motor skills”, [0054]); 
monitoring a Parkinson's disease symptom based on a result of the user playing the game (“The recording of the subject's hands, face, body, or any combination thereof is then sent to cognition analysis 122”, [0054]); 
adjusting treatment of the user depending on the Parkinson's symptom (“the graphs and various analysis may come with recommendations as to treatments or further tests necessary for the subject”, [0084]).
Hamilton discloses the claimed invention except for expressly disclosing suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment, 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score.
However, Heldman teaches suggesting a tailored rehabilitation exercise for the user (Step 1120, Fig. 11; “The recommended treatment regimen or protocol 1120 may also include, additionally or in the alternative, action recommendations where the subject is provided with suggested exercises, activities, movements, stretches…”, Col. 92, lines 30-33) based on a progression of the treatment (Step 1130, Fig. 11; Step 1120 is based on Step 1130; Quantification algorithm 1110 (quantifies severity of the symptoms, Col. 92 lines 11-14, and thus by inverse quantifies treatment progression), treatment algorithm 1115, and treatment protocol 1120 are all part of Step 1130, Col. 92, lines 21-24 and Col. 93, lines 13-18) after the adjusting adjusts the treatment (Element 1120 can be used for future input to the algorithms, Col. 93, lines 13-18; this means the process of Fig. 11 can be iterative), 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“The quantification may be …UPDRS”, Col. 91, line 67-Col. 92, line 3) and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score (Step 1120 is based on Step 1130, Fig. 11; Step 1120 includes suggested exercises and Step 1130 includes the UPDRS score in the historical data, see Col. 91, line 63-Col. 92, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Hamilton, with the suggesting of the tailored rehabilitation exercise and UPDRS score of Heldman, and modify Hamilton with the iterative nature of Heldman, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements (i.e. adding an additional way to combat Parkinson’s disease) as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 2, modified Hamilton discloses the method of claim 1, wherein the Parkinson's symptom is automatically extracted (Step 206, Fig. 2; “cognition analysis 122 creates a cognitive analysis report based on the analysis of the recorded data on the subject (i.e., step 204”, [0057]) from at least one of a speech and a facial expression (“cognition analysis 122 may use the recordings to determine the face of the subject exhibits emotional signs, such as frustration, anger, happiness, etc., while performing the task”, [0055]) of the user using non-invasive technology through the game.  
Regarding Claim 3, modified Hamilton discloses the method of claim 1, wherein the game models effects of Parkinson's disease (“The cognitive analysis report may include…a likelihood finding of a specific disease or impairment”, [0057]) on at least one of a typing ability, a computer mouse movement, a speech, a sitting posture and a facial expression (Step 204, on which Step 206 is based; “cognition analysis 122 may use the recordings to determine the face of the subject exhibits emotional signs, such as frustration, anger, happiness, etc., while performing the task”, [0055]).  
Regarding Claim 5, modified Hamilton discloses the method of claim 1, wherein the tailored rehabilitation exercise includes a different game for a second assessment (“several of … similar tests have been performed by the subject over a period of time (e.g., once a month for the last 6 months)”, [0055]) based on analyzing a past Parkinson's symptom, a past treatment adjustment and a past therapeutic exercise (the result of previous tests in previous months).  
Regarding Claim 6, modified Hamilton discloses the method of claim 1, wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the game (“The subject may be given … instructions on a type of building to build with the blocks (e.g., a diagram, a written set of instructions, a picture of what the finished product is supposed to look like”, [0054]; all of these can be put on a display for a device, wherein the device is adapted to load the diagram/instructions/picture) according to a condition of the user preventing access to the treatment with current display parameters of the device (the user in their current condition is prevented access to the game, and thus any treatment that comes from the results of the game, until the current display parameters of the device before instructions were given are modified and controlled to display said instructions).  
Regarding Claim 8, Hamilton discloses a computer program product (“The present invention may be a system, a method, and/or a computer program product”, [0122]) for Parkinson's disease treatment (“a computer program product for enhancing the processing of workloads is provided, based on the method described”, [0004]), the computer program product comprising a computer-readable storage medium (Element 408, Fig. 10, [0118]) having program instructions embodied therewith (“The computer readable storage medium can be a tangible device that can retain and store instructions”, [0123]), the program instructions executable by a computer (“Computer readable program instructions for carrying out operations of the present invention”, [0125]) to cause the computer to perform: 
administering a game to a user (“subject is given objects, toys, etc., and told to perform a task requiring fine motor skills”, [0054]); 
monitoring a Parkinson's disease symptom based on a result of the user playing the game (Step 204, Fig. 4; “The recording of the subject's hands, face, body, or any combination thereof is then sent to cognition analysis 122”, [0054]); and
adjusting treatment of the user depending on the Parkinson's sign and the Parkinson's symptom (“the graphs and various analysis may come with recommendations as to treatments or further tests necessary for the subject”, [0084]).  
Hamilton discloses the claimed invention except for expressly disclosing suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment, Serial No. 16/665,4457 Docket No. P201907462US01 YOR.1302 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score.  
However, Heldman teaches suggesting a tailored rehabilitation exercise for the user (Step 1120, Fig. 11; “The recommended treatment regimen or protocol 1120 may also include, additionally or in the alternative, action recommendations where the subject is provided with suggested exercises, activities, movements, stretches…”, Col. 92, lines 30-33) based on a progression of the treatment (Step 1130, Fig. 11; Step 1120 is based on Step 1130; Quantification algorithm 1110 (quantifies severity of the symptoms, Col. 92 lines 11-14, and thus by inverse quantifies treatment progression), treatment algorithm 1115, and treatment protocol 1120 are all part of Step 1130, Col. 92, lines 21-24 and Col. 93, lines 13-18) after the adjusting adjusts the treatment (Element 1120 can be used for future input to the algorithms, Col. 93, lines 13-18; this means the process of Fig. 11 can be iterative), 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“The quantification may be …UPDRS”, Col. 91, line 67-Col. 92, line 3) and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score (Step 1120 is based on Step 1130, Fig. 11; Step 1120 includes suggested exercises and Step 1130 includes the UPDRS score in the historical data, see Col. 91, line 63-Col. 92, line 3). ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the computer program product of Hamilton, with the suggesting of the tailored rehabilitation exercise and UPDRS score of Heldman, and modify Hamilton with the iterative nature of Heldman, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements (i.e. adding an additional way to combat Parkinson’s disease) as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 9, modified Hamilton discloses the computer program product of claim 8, wherein the Parkinson's symptom is automatically extracted (Step 206, Fig. 2; “cognition analysis 122 creates a cognitive analysis report based on the analysis of the recorded data on the subject (i.e., step 204”, [0057]) from at least one of a speech and a facial expression (“cognition analysis 122 may use the recordings to determine the face of the subject exhibits emotional signs, such as frustration, anger, happiness, etc., while performing the task”, [0055]) of the user using non-invasive technology through the game.  
Regarding Claim 10, modified Hamilton discloses computer program product of claim 8, wherein the game models effects of Parkinson's disease (“The cognitive analysis report may include…a likelihood finding of a specific disease or impairment”, [0057]) on at least one of a typing ability, a computer mouse movement, a speech, a sitting posture and a facial expression (Step 204, on which Step 206 is based; “cognition analysis 122 may use the recordings to determine the face of the subject exhibits emotional signs, such as frustration, anger, happiness, etc., while performing the task”, [0055]).  
Regarding Claim 12, modified Hamilton discloses the computer program product of claim 8, wherein the tailored rehabilitation exercise includes a different game for a second assessment (“several of … similar tests have been performed by the subject over a period of time (e.g., once a month for the last 6 months)”, [0055]) based on analyzing a past Parkinson's symptom, a past treatment adjustment and a past therapeutic exercise (the result of previous tests in previous months).  
Regarding Claim 13, modified Hamilton discloses the computer program product of claim 8, wherein the tailored rehabilitation exercise includes adapting a display parameter of a device for the game (“The subject may be given … instructions on a type of building to build with the blocks (e.g., a diagram, a written set of instructions, a picture of what the finished product is supposed to look like”, [0054]; all of these can be put on a display for a device, wherein the device is adapted to load the diagram/instructions/picture).  

Claim(s) 1-3, 5, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al (US 2014/0336539 Al, hereinafter Torres) in view of Heldman.
Regarding Claim 1, Torres discloses a computer-implemented Parkinson's disease treatment method, the method comprising: 
administering a game to a user (Fig. 1, [0049], “The interface may be designed in closed loop as  game to make it attractive to the child”, [0058]; [0073]); 
 monitoring a Parkinson's disease symptom based on a result of the user playing the game (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]); and
adjusting treatment of the user depending on the Parkinson's symptom (“In a particular embodiment, the method comprises performing at least one of the diagnostic methods of the instant invention, administering the therapy to the subject, and…”, [0076]). Torres also discloses monitoring a progression of the disease after the adjusting adjusts the treatment (“performing a second diagnostic method of the instant invention on the subject, wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder.”, [0076]).
Torres discloses the claimed invention except for expressly disclosing suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment, 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score. 
However, Heldman teaches suggesting a tailored rehabilitation exercise for the user (Step 1120, Fig. 11; “The recommended treatment regimen or protocol 1120 may also include, additionally or in the alternative, action recommendations where the subject is provided with suggested exercises, activities, movements, stretches…”, Col. 92, lines 30-33) based on a progression of the treatment (Step 1130, Fig. 11; Step 1120 is based on Step 1130; Quantification algorithm 1110 (quantifies severity of the symptoms, Col. 92 lines 11-14, and thus by inverse quantifies treatment progression), treatment algorithm 1115, and treatment protocol 1120 are all part of Step 1130, Col. 92, lines 21-24 and Col. 93, lines 13-18) after the adjusting adjusts the treatment (Element 1120 can be used for future input to the algorithms, Col. 93, lines 13-18; this means the process of Fig. 11 can be iterative), 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“The quantification may be …UPDRS”, Col. 91, line 67-Col. 92, line 3) and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score (Step 1120 is based on Step 1130, Fig. 11; Step 1120 includes suggested exercises and Step 1130 includes the UPDRS score in the historical data, see Col. 91, line 63-Col. 92, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Torres, with the suggesting of the tailored rehabilitation exercise and UPDRS score of Heldman, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements (i.e. adding an additional way to combat Parkinson’s disease) as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 2, modified Torres discloses the method of claim 1, wherein the Parkinson's symptom is automatically extracted from at least one of a speech and a facial expression of the user (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]) using non-invasive technology through the game (“video input from a camera facing the child”, [0064]).  
Regarding Claim 3, modified Torres discloses the method of claim 1, wherein the game models effects of Parkinson's disease (“a difference in the motion pattern of the subject compared to at least one control (e.g., a healthy individual and/or an individual with a neurological disorder indicates whether the subject has the neurological disorder and/or the classification or severity of the neurological disorder)”, [0073]) on at least one of a typing ability, a computer mouse movement, a speech, a sitting posture (“any body part can be measured ( e.g. hands, head, trunk, limbs, etc.)”, [0074]; a trunk can be monitored in a sitting posture) and a facial expression (“head”, [0074]).  
Regarding Claim 5, modified Torres discloses the method of claim 1, wherein the tailored rehabilitation exercise includes a different game for a second assessment (“performing a second diagnostic method”, [0076]; “the subject can discover that it can act in tandem with the media's dynamics and control it”, [0050]; the diagnostic method being dynamic means the game is slightly different each instance) based on analyzing a past Parkinson's symptom, a past treatment adjustment and a past therapeutic exercise (“wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder”, [0076]).  
Regarding Claim 14, Torres discloses a Parkinson's disease treatment system, the system comprising: 
a processor (“dynamics media with controllable dynamics”, [0050]; this requires a processor); and 
a memory, the memory storing instructions to cause the processor to perform (“dynamics media with controllable dynamics”, [0050]; this requires a memory and computer executable instructions): 
administering a game to a user (Fig. 1, [0049], “The interface may be designed in closed loop as game to make it attractive to the child”, [0058]; [0073]); 
monitoring a Parkinson's disease symptom based on a result of the user playing the game (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]); and
adjusting treatment of the user depending on the Parkinson's symptom (“In a particular embodiment, the method comprises performing at least one of the diagnostic methods of the instant invention, administering the therapy to the subject, and…”, [0076]). 
Torres also discloses monitoring a progression of the disease after the adjusting adjusts the treatment (“performing a second diagnostic method of the instant invention on the subject, wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder.”, [0076]).
Torres discloses the claimed invention except for expressly disclosing the memory storing instructions to cause the processor to perform: 
suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment, wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score.  
However, Heldman teaches the memory storing instructions to cause the processor (Element 1105, Fig. 11) to perform: 
suggesting a tailored rehabilitation exercise for the user (Step 1120, Fig. 11; “The recommended treatment regimen or protocol 1120 may also include, additionally or in the alternative, action recommendations where the subject is provided with suggested exercises, activities, movements, stretches…”, Col. 92, lines 30-33) based on a progression of the treatment (Step 1130, Fig. 11; Step 1120 is based on Step 1130; Quantification algorithm 1110 (quantifies severity of the symptoms, Col. 92 lines 11-14, and thus by inverse quantifies treatment progression), treatment algorithm 1115, and treatment protocol 1120 are all part of Step 1130, Col. 92, lines 21-24 and Col. 93, lines 13-18) after the adjusting adjusts the treatment (Element 1120 can be used for future input to the algorithms, Col. 93, lines 13-18; this means the process of Fig. 11 can be iterative), 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“The quantification may be …UPDRS”, Col. 91, line 67-Col. 92, line 3) and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score (Step 1120 is based on Step 1130, Fig. 11; Step 1120 includes suggested exercises and Step 1130 includes the UPDRS score in the historical data, see Col. 91, line 63-Col. 92, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the instructions of Torres, with the suggesting of the tailored rehabilitation exercise and UPDRS score of Heldman, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements (i.e. adding an additional way to combat Parkinson’s disease) as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 15, modified Torres discloses the system of claim 14,  wherein the Parkinson's symptom is automatically extracted from at least one of a speech and a facial expression of the user (“The method of the instant invention may also comprise measuring and/or monitoring the facial patterns of the subject during interaction with the artificial agent”, [0074]) using non-invasive technology through the game (“video input from a camera facing the child”, [0064]).  
Regarding Claim 16, modified Torres discloses the system of claim 14, wherein the game models effects of Parkinson's disease (“a difference in the motion pattern of the subject compared to at least one control (e.g., a healthy individual and/or an individual with a neurological disorder indicates whether the subject has the neurological disorder and/or the classification or severity of the neurological disorder)”, [0073]) on at least one of a typing ability, a computer mouse movement, a speech, a sitting posture (“any body part can be measured ( e.g. hands, head, trunk, limbs, etc.)”, [0074]; a trunk can be monitored in a sitting posture) and a facial expression (“head”, [0074]).  
Regarding Claim 18, Torres discloses the system of claim 14, wherein the tailored rehabilitation exercise includes a different game for a second assessment (“performing a second diagnostic method”, [0076]; “the subject can discover that it can act in tandem with the media's dynamics and control it”, [0050]; the diagnostic method being dynamic means the game is slightly different each instance) based on analyzing a past Parkinson's symptom, a past treatment adjustment and a past therapeutic exercise (“wherein a change in the second assay compared to the first assay indicates that the therapy modulates the neurological disorder”, [0076]).  
Regarding Claim 19, modified Torres discloses system of claim 14, wherein the tailored rehabilitation exercise includes modifying and controlling one or more display parameters of a device for the game (“Once the exploration turns systematic, the subject can discover that it can act in tandem with the media's dynamics and control it”, [0050]; “dynamic media or interface … may be a … screen”, [0006]).  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 2019/0200915 A1, hereinafter Baker) in view of Heldman.
Regarding Claim 1, Baker discloses a computer-implemented Parkinson's disease treatment method, the method comprising:
administering a game to a user (Figs. 1A-3C); 
monitoring a Parkinson's disease symptom based on a result of the user playing the game (“the mobile device is adapted to perform or acquire data from fine motoric assessments”, [0179]); and
adjusting treatment of the user depending on the Parkinson's symptom (“recommendations on life style or therapy can be provided to the patients”, [0333]).
Baker discloses the claimed invention except for expressly disclosing suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment, wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score.
However, Heldman teaches suggesting a tailored rehabilitation exercise for the user (Step 1120, Fig. 11; “The recommended treatment regimen or protocol 1120 may also include, additionally or in the alternative, action recommendations where the subject is provided with suggested exercises, activities, movements, stretches…”, Col. 92, lines 30-33) based on a progression of the treatment (Step 1130, Fig. 11; Step 1120 is based on Step 1130; Quantification algorithm 1110 (quantifies severity of the symptoms, Col. 92 lines 11-14, and thus by inverse quantifies treatment progression), treatment algorithm 1115, and treatment protocol 1120 are all part of Step 1130, Col. 92, lines 21-24 and Col. 93, lines 13-18) after the adjusting adjusts the treatment (Element 1120 can be used for future input to the algorithms, Col. 93, lines 13-18; this means the process of Fig. 11 can be iterative), 
wherein the monitoring calculates a Unified Parkinson's disease Rating Scale (UPDRS) score for the user (“The quantification may be …UPDRS”, Col. 91, line 67-Col. 92, line 3) and the suggesting suggests the tailored rehabilitation exercise based on the UPDRS score (Step 1120 is based on Step 1130, Fig. 11; Step 1120 includes suggested exercises and Step 1130 includes the UPDRS score in the historical data, see Col. 91, line 63-Col. 92, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Baker, with the suggesting of the tailored rehabilitation exercise and UPDRS score of Heldman, and modify Baker with the iterative nature of Heldman, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements (i.e. adding an additional way to combat Parkinson’s disease) as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Heldman, and further in view of Non-Patent Literature (NPL) to Park et al (“Generating Educational Game Levels with Multistep Deep Convolutional Generative Adversarial Networks”, hereinafter Park).
Regarding Claim 7, modified Torres discloses the method of claim 1, further comprising generating adaptive games using past games given to the patient ([0076]; the second assay is given for comparison to the first assay), past performance of these games ([0076]; the second assay is given for comparison to the first assay with regards to performance), past motor neuronal tests ([0076]; the second assay is given for comparison to the first assay with regards to performance using motor neurons), patient profile (“Each child has different sensory preferences and capabilities, and different predispositions to learn. These can be measured…”, [0047]), and current and predicted patient conditions and context (“if the results of the second assay more approximate the pattern of a healthy individual than the first assay, the therapy is effective against the neurological disorder”, [0076]).  
Modified Torres discloses the claimed invention except for expressly disclosing wherein the adaptive games are generated with a trained deep neural network model. However, Park teaches wherein the adaptive games are generated with a trained deep neural network model (“we propose a multistep deep convolutional generative adversarial network for generating new levels within a game”, Abstract). Park teaches this as a way to provide an adaptive environment within a game that is directly tailored to each student without having to maintain a vast library of different challenges specific to different skills, which is prohibitive from a development perspective (Section I: Introduction) One of ordinary skill in the art would have realized before the effective filing date of the claimed invention that by using a trained neural network model to generate the adaptive games, maintaining a vast library specific to different skill sets would not be needed, the games could be directly tailored to each user, and said game would be improved in the same way. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Torres, with the generating adaptive games with a deep neural network model of Park.
Regarding Claim 20, modified Torres discloses the system of claim 14, further comprising generating adaptive games with a deep neural network model trained using past games given to the patient ([0076]; the second assay is given for comparison to the first assay), past performance of these games ([0076]; the second assay is given for comparison to the first assay with regards to performance), past motor neuronal tests ([0076]; the second assay is given for comparison to the first assay with regards to performance using motor neurons), patient profile (“Each child has different sensory preferences and capabilities, and different predispositions to learn. These can be measured…”, [0047]), and current and predicted patient conditions and context (“if the results of the second assay more approximate the pattern of a healthy individual than the first assay, the therapy is effective against the neurological disorder”, [0076]).  
Modified Torres discloses the claimed invention except for expressly disclosing wherein the adaptive games are generated with a trained deep neural network model. However, Park teaches wherein the adaptive games are generated with a trained deep neural network model (“we propose a multistep deep convolutional generative adversarial network for generating new levels within a game”, Abstract). Park teaches this as a way to provide an adaptive environment within a game that is directly tailored to each student without having to maintain a vast library of different challenges specific to different skills, which is prohibitive from a development perspective (Section I: Introduction) One of ordinary skill in the art would have realized before the effective filing date of the claimed invention that by using a trained neural network model to generate the adaptive games, maintaining a vast library specific to different skill sets would not be needed, the games could be directly tailored to each user, and said game would be improved in the same way. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Torres, with the generating adaptive games with a deep neural network model of Park.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton and/or Torres in view of DiLorenzo (US 2007/0142862 A1, hereinafter DiLorenzo).
Regarding Claim 21, modified Hamilton and/or Torres disclose the method of claim 1. Modified Hamilton and/or Torres disclose the claimed invention except for expressly disclosing wherein the suggesting further suggests a combination of a consultation schedule with a medical professional intermittently within the tailored rehabilitation exercise administered by a device. However, DiLorenzo teaches a combination of a consultation schedule with a medical professional (“during a series of patient appointments”, [0011]) intermittently within the tailored rehabilitation treatment administered by a device (“while stimulation parameters are interactively adjusted”, [0011]). DiLorenzo teaches this done in order to determine an “acceptable” treatment magnitude ([0011]). One of ordinary skill in the art would have realized that by combining a consultation schedule with a medical professional intermittently within the tailored rehabilitation exercise administered by a device, Hamilton and/or Torres would be improved in the same way DiLorenzo teaches: easily finding an acceptable “level” or “tailoring” of the rehabilitation treatment or exercise. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton/Torres, with wherein the suggesting further suggests a combination of a consultation schedule with a medical professional intermittently within the tailored rehabilitation exercise administered by a device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See John (US 2008/0061961 A1), which discloses adapting a treatment for the user based on a progression of the treatment after a previous adjusting adjusts the treatment ([0093]).
See Alailima et al (US 2019/0261908 A1), which discloses suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment ([0156], [0158]).
Although it was submitted in the applicant’s IDS filed 10/28/2019, it is noted that Giuffrida et al (US 9,314,190 B1) also discloses suggesting a tailored rehabilitation exercise for the user based on a progression of the treatment after the adjusting adjusts the treatment (Col. 25, lines 44-64).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791